    Case 19-17508                 Doc 17          Filed 07/18/19 Entered 07/18/19 19:22:29                                         Desc Main
                                                    Document     Page 1 of 1



    Debtor I
    Eduardo Rodriguez R.             IIaaI

    Debtor 2                                                                             (Spouse. If filing) First NOMA W4dl6NarneLa6LNaM

    United Stales Bankruptcy Court for the, Northern            District DISUICt of hlinoL
    Of
    Case number (if known)
                                                        1-17O8
                                                       J Check if this is an amended filing

    Official Form 106Dec Declaration About an Individual Debtor's
    Schedules 12)15
    If two married people are filing together, both are equally responsible for supplying correct information.
    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
    concealing property, or obtaining money or property by fraud In connection with a bankruptcy case can result in fines up
    to $250,000, or imprisonment for up to 20 years, or both. 16 U.S.C. §§ 152 1341, 1519, and 3571.
    Sign Below
    Diyou pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

I
         Nc 0 Yes. Narno of                                                          Amob Bankruptcy Fetaki Prep.arer's Notice.
    DecJarefk,,), an
    Signature(Offfclal Form 113).
    Under penalty of perjury, I declare that I hav read the summary and schedules flied with this declaration and that they are
    true and correct.


                                                                 x
Slgraturaof       Signature of Debtor 2
Date           / 1        07/18t2019
Date                   MM F DD/YkYY MM IDD
Official Form 106Dec Declaration About an Individual Debtor's Schedules
